DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNECTOR WITH SHIELDING COVERING HEAT DISSIPATING ELEMENTS--.
The disclosure is objected to because of the following informalities: On page 15 in line 1, the word “member16” should read --member 16--.  
Appropriate correction is required.
Claim Objections
Claims 9 and  13-20 are objected to because of the following informalities:  In claim 9 line 2, the phrase “one ends of the” should read --one end of each of the--.  In claim 13 lines 5-6, the phrase “a accommodating” should read --an accommodating--.  Claims 14-20 include all the limitations of claim 13 and are objected to for the same reasons.  Claim 20 is objected to because it includes the limitation “the stopping gap” when no stopping gap had been claimed.  It is suggested to amend claim 20 to depend on claim 19, which claims “a stopping gap”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briant et al. (10,104,760).
With regard to claim 1, Briant teaches, as shown in figures 1-7 and taught in column 5 lines 49-58: “An electrical connector 106, comprising: a housing 130 comprising an accommodating space 144 and a plurality of through grooves 164, the plurality of through grooves 164 being disposed on an inner surface (lower surface of 180 in figure 6) of the housing 130 along a first direction (left to right in figure 7) at intervals, each of the through grooves 164 extending in a second direction (lower-right to upper-left direction in figure 3) and penetrating the housing 130, the second direction being orthogonal to the first direction; a circuit board 138 being disposed in the accommodating space 144 and protruding from the housing 130; a cable 136 disposed in the accommodating space 144, one end of the cable 136 protruding from the housing 130, one end of the cable 136 disposed in the accommodating space 144 being connected to the circuit board 138; and a shielding member 200 being disposed in the accommodating space 144 and covering the plurality of through grooves 164, the accommodating space 144 and the plurality of through grooves 164 being partitioned by the shielding member 200”.

With regard to claim 2, Briant teaches: “The electrical connector according to claim 1”, as shown above.
Briant also teaches, as shown in figures 1-7: “wherein the shielding member 200 abuts against a plurality of partition sidewalls 170 among the plurality of through grooves 164, so that each of the through grooves 164 becomes an independent channel”.

With regard to claim 3, Briant teaches: “The electrical connector according to claim 1”, as shown above.
Briant also teaches, as shown in figures 1-7: “wherein the inner surface comprises an accommodating gap (where 200 is located in figure 7) closer than the plurality of through grooves 164 to the accommodating space 144; the shielding member 200 is disposed in the accommodating gap”.

With regard to claim 10, Briant teaches: “The electrical connector according to claim 1”, as shown above.
Briant also teaches, as shown in figures 1-7 and taught in column 6 lines 31-44 and column 8 lines 61-65: “wherein the housing 130 comprises a first housing 142 and a second housing 14 disposed on the first housing 142; the plurality of through grooves 164 are disposed on an inner surface of the second housing 142 at intervals”.

With regard to claim 11, Briant teaches: “ The electrical connector according to claim 1”, as shown above.
Briant also teaches, as shown in figures 1-7 and taught in column 6 lines 31-44 and column 8 lines 61-65: “wherein the housing 130 is made of a material different from the material of the shielding member 200”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Briant et al. (10,104,760) in view of Iizuka et al. (CN107959139A).
With regard to claim 4, Briant teaches: “The electrical connector according to claim 3”, as shown above.
Briant does not teach: “wherein two opposite sidewalls of the accommodating gap in the second direction respectively comprise an engaging recess; two opposite ends of the shielding member are respectively provided with an engaging bump; each of the engaging bumps is disposed in the corresponding engaging recess”.  
In the same field of endeavor before the effective filing date of the claimed invention, Iizuka teaches, as shown in figure 2: “wherein two opposite sidewalls (lower-left and upper-right walls of 37 in figure 2) of the accommodating gap in the second direction (lower-left to upper-right in figure 2) respectively comprise an engaging recess (where one of the protrusions on each of the lower-left and upper right edges of 39 engage 37 in figure 2); two opposite ends (lower-left and upper right edges of 39 engage 37 in figure 2) of the shielding member 39 are respectively provided with an engaging bump (one of the protrusions on each of the lower-left and upper right edges of 39 engage 37 in figure 2); each of the engaging bumps is disposed in the corresponding engaging recess”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Iizuka with the invention of Briant in order to orient the shield on the housing.

With regard to claim 5, Briant as modified by Iizuka teaches: “The electrical connector according to claim 4”, as shown above.
Iizuka also teaches, as shown in figure 2: “wherein the number of the engaging recesses (where the protrusions on the lower-left and upper right edges of 39 engage 37 in figure 2) is multiple; the plurality of the engaging recesses are respectively disposed on the two opposite sidewalls (lower-left and upper-right walls of 37 in figure 2) of the accommodating gap in the second direction (lower-left to upper-right in figure 2)at intervals; the number of the engaging bumps (protrusions on each of the lower-left and upper right edges of 39 engage 37 in figure 2) is multiple; the plurality of engaging bumps are respectively disposed at two ends of the shielding member 39 at intervals”.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Briant et al. (10,104,760) in view of Wang et al. (11,073,667).
With regard to claim 12, Briant teach: “The electrical connector according to claim 1”, as shown above.
 Briant does not teach: “further comprising a latching component movably disposed on the housing”.
In the same field of endeavor before the effective filing date of the claimed invention, Wang teaches, as shown in figure 1C: “further comprising a latching component (114, 116, 110, and 112) movably disposed on the housing 102”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Wang with the invention of Briant in order to attach the housing to a receptacle cage (Wang column 5 lines 52-56).

With regard to claim 13, Briant as modified by Wang teaches: “The electrical connector according to claim 12”, as shown above.
Wang also teaches, as shown in figure 1A: “wherein the latching component (114, 116, 110, and 112) comprises two latching elastic pieces (portions extending between 114 and 116 and 116 in figure 1A) symmetrically disposed and a release handle 114 connected to the two latching elastic pieces; one end of each of the latching elastic pieces away from the release handle 114 comprises a buckling recess (indented portion to the left of 112 in figure 1A); two opposite outer surfaces of the housing 102 in the first direction (upper-left to lower-right direction in figure 1A) respectively comprise a accommodating groove (where the buckling recess is received in 102 in figure 1A); each of the accommodating grooves extends along the second direction (lower-left to upper-right in figure 1A); the two latching elastic pieces are respectively movably disposed in the corresponding accommodating grooves; the release handle 114 extends away from the housing 102”.

With regard to claim 14, Briant as modified by Wang teaches: “The electrical connector according to claim 13”, as shown above.
Wang also teaches, as shown in figure 1A: “wherein the accommodating groove comprises a recessed part disposed between two opposite end (lower-left and upper-right ends of 102 in figure 1A) surfaces of the housing 102; the buckling recess is disposed in the recessed part”.

Allowable Subject Matter
Claims 6-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831